Citation Nr: 0432095	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-06 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to an initial rating greater than 0 percent 
for service-connected basal cell carcinoma excision, upper 
chest.


WITNESSES AT HEARING ON APPEAL

Appellant & Wife


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from November 1977 
until July 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for back 
disability and assigned a 0 percent disability evaluation for 
service-connected basal cell carcinoma excision, upper chest.  
The appellant requested a hearing in this case, which was 
conducted by the undersigned Acting Veterans Law Judge in 
June 2004.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1.  The competent and credible evidence of record shows that 
the appellant does not have a current back disability.

2.  A back disability was not incurred or aggravated by any 
incident of active military service.

3.  The residual of the appellant's service-connected basal 
cell carcinoma excision, upper chest is manifested by 
subjective complaints of itching, and objective evidence 
indicating the presence of a slightly depressed, non-tender, 
and non-keloid asymptomatic scar  measuring 1 centimeter by 1 
centimeter. 



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
back disability are not approximated.  38 U.S.C.A. §§ 1110, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  The criteria for a schedular disability rating greater 
than 0 percent for service-connected basal cell carcinoma 
excision, upper chest are not satisfied.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 
4.45, 4.118, Diagnostic Codes 7801-7805 (2000), and 
Diagnostic Codes 7801-7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) it was 
observed that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
his claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate his claim, 
and the responsibility for obtaining it, by letter dated in 
June 2002.  The letter informed the appellant what evidence 
and information VA would be obtaining as well as the evidence 
that the appellant was required to provide.  The letter 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.

The appellant was also advised in the June 2002 letter that 
he should submit any additional information or evidence 
regarding his claim, or advise VA as to its whereabouts, thus 
in satisfaction of the fourth element of the Pelegrini 
inquiry.  

The Board notes in passing that the August 2002 rating 
decision on appeal, the statement of the case (SOC), the 
supplemental statements of the case (SSOC's), and multiple 
supplemental correspondence, also adequately informed the 
appellant of the types of evidence needed to substantiate his 
claim.  The June 2002 VCAA letter also specifically addressed 
the legal requirements of a service connection claim.  
Therefore, the Department's duty to notify has been fully 
satisfied.  

With respect to the timing of the VCAA notification, the 
Board notes that the June 2002 VCAA notification letter was 
provided to the appellant prior to the initial adjudication 
of the claim in August 2002.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   

The VCAA notification letter is also legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the statute was recently amended 
to permit VA to adjudicate a claim within one-year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Therefore, the 
claimant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  The record also includes, in pertinent part, 
examination records, Board hearing transcript, and the 
appellant's own contentions.  The appellant has not alleged 
the existence of any other information or evidence, either 
generated during the course of his military service; or that 
subsequent to military service by VA, non-VA or service 
department medical service providers, the latter being a 
possible source of substantiating information as the 
appellant is a military retiree.

As such, VA has no outstanding duty to assist the appellant 
in obtaining any additional information or evidence.  The 
appellant was informed of the information needed to 
substantiate his claims, and VA has obtained all evidence 
identified by the appellant.  Therefore, the Board finds that 
all records have been obtained and the appellant has not 
referenced any outstanding records or information that he 
wanted VA to obtain.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  
The appellant was afforded a VA examination in April 2003 
with respect to his claim of entitlement to an initial rating 
greater than 0 percent for service-connected basal cell 
carcinoma excision, upper chest.  

However, with respect to the appellant's claim of entitlement 
to service connection for back disability, there is no duty 
on the part of VA to provide a medical examination, because 
as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
appellant has been advised of the need to submit competent 
medical evidence indicating that he has the disorder in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorders, 
if shown.  The appellant has not done so, and no evidence 
thus supportive has otherwise been obtained.  

The appellant's claim of service connection for a back 
disorder is being denied on the principal basis that he is 
not shown to have a back "disability," as that term has 
been interpreted by law.  In this regard, the Board has 
carefully considered the appellant's contention that he 
should be afforded a medical examination conducted by a 
physician who is familiar with the results of flying high-
performance aircraft, such as was the appellant's military 
occupational specialty, in order to detect the disability.  
However, the appellant's contention is without merit.

While the appellant argues that he should be afforded such an 
examination to detect whether he has a back disorder, it is 
clear that the appellant is not disabled within the meaning 
of the law - the predicate for a successful grant of service 
connection and the development of such a claim.  Moreover, 
the appellant is not shown to have such medical expertise 
such that he can competently predict what such a flight-
qualified physician would find.  While it cannot be doubted 
that the appellant is well-qualified as an aircraft pilot, it 
is well-established that medically untrained laypersons, such 
as the appellant, are not qualified to render medical 
opinions, including what otherwise competent physicians would 
find.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Thus, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the appellant has a back disorder.  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002).

In sum, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the extensive development undertaken by the RO and the 
fact that the appellant has pointed to no other evidence 
which has not been obtained, the Board finds that the record 
is ready for appellate review.




II.  Service Connection for Back Disability

The appellant contends that he incurred a back disability as 
a result of his active military service.  Specifically, the 
appellant contends that, while serving as a flight 
instructor/observer with a Tactical Fighter Training Squadron 
in September 1986, an aircraft maneuver performed by a 
foreign service student pilot pinned him against the 
aircraft's radar scope.  (See Board Hearing Transcript at 4-
5, June 2004).  

Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
finding that the appellant has a back disability, and the 
appeal will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a) (2004).  

Service connection also means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection may still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).





In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  All three Hickson elements 
must be satisfied.

The Board has thoroughly reviewed all of the evidence of 
record, to include, but not limited to, service medical and 
service personnel records, VA examination records, the Board 
hearing transcript, and the appellant's own contentions.  
However, the competent and probative evidence of record shows 
that the appellant does not have a back disability within the 
meaning of the law, and his claim thus fails upon the first 
prong of the Hickson inquiry.  

It is well-settled that the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability - 
the first prong of a successful claim of service connection.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski,  3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  By "disability" is meant "an impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  38 
C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) [Citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect.").  

Firstly, the appellant reports he is employed as a commercial 
pilot for a major airline.  The Board does not rely upon this 
fact alone in this disposition.  However, the appellant's 
continued employment, in a position where he would presumably  
need be in excellent physical condition, indicates that there 
is no apparent impairment of his earning capacity.  Indeed, 
although he undergoes annual physical examinations, he has 
never reported his now-asserted back pain to any post-service 
medical examiner associated in any manner with his continued 
capability to pilot jet aircraft.  

The appellant has also reported that he has not sought any 
medical care for his claimed back disorder from any service 
department physician when he was serving on active duty; any 
non-VA private medical provider or any post-service military 
medical department such that he could obtain as a military 
retiree.  The latter is particularly significant, in light of 
the total record, because the appellant reported during the 
June 2004 Travel Board hearing that he sought medical care 
from a service department medical facility for optometric 
assistance and "basic sickness."  Transcript, page 9.  

Given that such "basic sickness" care is apparently 
available independent of the appellant's private employment, 
the absence of any provision of medical care belies the 
appellant's assertion of a continuous disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table) (Generally observing 
that in the evaluation of evidence, VA adjudicators may 
properly consider internal inconsistency, facial plausibility 
and consistency with other evidence submitted on behalf of 
the veteran); Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. 
Cir. 1997) (Observing that the Board has the "authority to 
discount the weight and probative value of evidence in light 
of its inherent characteristics in its relationship to other 
items of evidence").    

Notwithstanding his report as to the timing of the alleged 
incident, the Board has examined the totality of the record 
to ascertain if there is any basis to develop or grant the 
claim for a back disorder:  i.e., whether the appellant may 
have sustained any incident in service as to his back, 
independent of the 1986 alleged incident, which may have 
given rise to a back disability.  See, e.g. Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (Both for the general proposition 
that the Board must also examine the evidence of record to 
ascertain if there is any other basis upon which to develop 
or grant the claim, apart from those theories propounded by 
the claimant).  In this regard, the service medical records 
prior to the incident do not reflect any back symptoms 
(medical examination reports dated in March 1978, June 1979, 
October 1980, May 1983, June 1983, and May 1985).  

Critically with regard to the appellant's assertion, they 
also show no such physical manifestations subsequent to the 
alleged incident.  A chronological record of medical care 
dated September 20, 1986 (i.e., the day following the claimed 
in-service incident) indicates that while assigned to the 
20th Tactical Fighter Training Squadron in George Air Force 
Base in California, the appellant was noted to have no 
"medical/administrative problems."  Medical examination 
reports dated subsequently to the incident, (in July 1987, 
May 1989, July 1991, June 1994, and July 1997) all indicate 
that the appellant's spine and other musculoskeletal system 
were found to be "normal" upon clinical evaluation.  

Thus, while the appellant maintains that his back symptoms 
have been continuously or at least periodically present since 
1986, his report is belied by the record.  A report of 
medical history questionnaire dated in July 1991 indicates 
that the appellant denied then having, or ever having had, 
"recurrent back pain."  In a June 1998 "Health History" 
questionnaire, the appellant responded "no" to the inquiry 
as to whether he "recently had any medical problems or 
symptoms that bother[ed him]."  Both the July 1991 and the 
June 1998 questionnaires are signed by the appellant - thus 
indicating that he prepared, read, and acknowledged the 
information contained in the documents.

The appellant maintains that he did not report the claimed 
1986 incident to military authorities for fear of being 
"grounded."  Whatever his motivation might have  been, the 
competent and contemporaneous medical evidence of record was  
generated with the specific purpose of ascertaining the 
appellant's physical condition and it indicates that the 
appellant had no back symptoms.  Stated alternatively, that 
the appellant did not report the symptoms at the times 
indicated is highly probative evidence that his present 
assertion to the contrary is a misrepresentation.  It is 
generally recognized in the law that medical reports made 
during the course of inquiry to determine physical and mental 
fitness, including for the purposes of diagnosis and 
treatment, are far more probative than factually unsupported 
recollections made during the course of an attempt to gain 
compensation.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision). 

The appellant reports that he has back pain.  However, "pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted." 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
((Dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)). 

The appellant points to a March 1999 medical record, 
generated by Presbyterian Health Care Services, indicating 
that he complained of back pain.  However, the document 
clearly reflects that the reason the appellant then sought 
medical treatment was due to stomach pain, and that he had 
"epigastric pain radiating to [his] back."  There is no 
reference in the document to any back pain, independent of 
the former notation, and any suggestion by the appellant that 
such is related is not a competent medical opinion.  
Espiritu, supra.  

The appellant argues that reasonable doubt is present in this 
matter, such that he should be given the benefit of the doubt 
in the resolution of this claim.  In particular, he has cited 
the provisions of 38 C.F.R. § 3.102 mandating that the 
reasonable doubt doctrine is applicable "even in the absence 
of official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships."

However, the Board is not denying this claim on the primary 
basis of the lack of an in-service incident (the second 
component of the Hickson inquiry).  Instead, as noted above, 
the primary basis for the denial in this matter is the patent 
lack of a disability.  In this respect, the service medical 
records are discussed because they clearly indicate that from 
a medical perspective, the appellant has not had a back 
disability since the time of the alleged incident.
 
In sum, because there is no competent evidence of a 
disability, the Board would need to resort to speculation to 
find that the appellant is disabled, and such does not 
trigger the benefit-of-the-doubt doctrine.  The law provides 
that service connection may not be based on resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993). 


III.  Entitlement to an Initial Evaluation Greater than 0 
Percent for Service-Connected Basal Cell Carcinoma Excision, 
Upper Chest

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  Since the appellant 
appealed the initial rating assigned for his left arm 
disability, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the appellant working or seeking work, 
38 C.F.R. § 4.2 (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the appellant's 
favor.  38 C.F.R. § 4.3 (2004).  If there is a question as to 
which evaluation to apply to the appellant's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).

Effective August 30, 2002, VA revised 38 C.F.R. § 4.118, 
Diagnostic Code Series 7800, or the criteria for diagnosing 
and evaluating skin disabilities.  See 67 Fed. Reg. 49,596 
(July 31, 2002); see also corrections at 67 Fed. Reg. 58,448 
(September 16, 2002).



In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that when the law controlling an issue changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
"the question arises as to which law now governs."  Id. at 
311.  In that regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas such that the rule set out in that case no 
longer applies in determining when a new regulation is to be 
applied to a pending claim.  See VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25,174 (May 5, 2004).  The current procedure for such a 
determination involves, first, determining whether the 
regulation identifies the types of claims to which it 
applies.  If the regulation is silent, VA must determine 
whether applying the provision to claims that were pending 
when it took effect would produce genuinely retroactive 
effects.  If applying the new provision would produce such 
retroactive effects, VA ordinarily should not apply the new 
provision to the claim.  However, if applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Generally speaking, 
provisions affecting entitlement to only prospective benefits 
do not produce any retroactive effects when applied to claims 
that were pending when the new provision took effect.  Most 
regulations liberalizing the criteria for entitlement to a 
benefit may be applied to pending claims because they would 
affect only prospective relief, and regulations restricting 
the right to a benefit may have disfavored retroactive 
effects to the extent their application to a pending claim 
would extinguish the claimant's right to benefits for periods 
before the statute or regulation took effect.  Id.

The new regulations pertaining to the evaluation of skin 
disorders do not identify the specific types of claims to 
which they are to apply (i.e., the regulations do not 
indicate whether they are to be applied to pending claims).  
Thus, as noted above, the question to be addressed is whether 
application of those regulations to a claim pending at the 
time of their promulgation would produce genuinely 
retroactive effects.  In this case, the Board finds that they 
would not produce the proscribed effect, at least to the 
extent that the new regulations are liberalizing.  This is so 
because 38 U.S.C.A. § 5110(g) provides that the effective 
date of benefits awarded pursuant to a liberalizing statute 
or regulation may be no earlier than the effective date of 
the statute or regulation.  Hence, the new regulations may 
affect only prospective relief.  

Consequently, the revised provisions may be applied to the 
evaluation of the appellant's disability on a forward-going 
basis, from the effective date of the new provisions.  They 
may not be applied to effect an award of increased benefits 
prior to their effective date, however, due to the 
aforementioned restrictions at § 5110(g); nor may they be 
applied retroactively so as to restrict or limit the rating 
that the claimant would otherwise be entitled to under the 
former ("old") criteria.  See also VAOPGCPREC 3-2000, 65 
Fed. Reg. 34,531 (May 30, 2000) (indicating that the Board's 
analysis must be based on consideration of all of the 
material and evidence of record, rather than merely the 
evidence which pre-dates or post-dates a pertinent change to 
VA's rating schedule).

Thus, in determining whether the appellant is entitled to an 
initial rating greater than 0 percent for service-connected 
basal cell carcinoma excision, upper chest the Board must 
consider (1) whether an increase is warranted under the 
"old" criteria at any time prior to August 30, 2002; and 
(2) whether an increase rating is warranted under the "new" 
criteria from August 30, 2002.






The previously applicable criteria provided:

A 10 percent evaluation will be assigned for scars, 
superficial, poorly nourished, with repeated 
ulceration.

38 C.F.R. § 4.118, Diagnostic Code 7803 (2000).

A 10 percent disability evaluation will be assigned for 
scars, superficial, tender and painful on objective 
demonstration.

38 C.F.R. § 4.118, Diagnostic Code 7804 (2000).

Scars, other will be evaluated based upon limitation of 
function of the affected part.

38 C.F.R. § 4.118, Diagnostic Code 7805 (2000).

The Board has thoroughly reviewed all of the medical evidence 
of record, including service medical and personnel records, 
Board hearing transcript, VA examination records, and the 
appellant's own contentions with respect to the severity of 
his service-connected basal cell carcinoma excision, upper 
chest.  For example, the appellant contends that his upper 
chest scar requires him to wear sunscreen, periodically 
scratch, and limits his ability to golf or visit the beach 
because his sunscreen wears off.  (See Board Hearing 
Transcript at 12-13, June 2004).  The appellant also reports 
that his upper chest scar is not painful.  (See id.).

The appellant's VA examination records dated in April 2003 
show that his upper chest scar is one centimeter by one 
centimeter, slightly depressed, nontender, non-keloid, and 
almost hidden with chest hair.  The VA examiner ultimately 
concluded that the appellant has a "residual scar from 
removal of basal cell carcinoma, upper anterior chest...no 
evidence of recurrence, and is asymptomatic at this time".  
(Italics added).  

As such, despite the appellant's subjective complaints of an 
occasional itch and the need to use sunscreen, the VA 
examiner's findings do not warrant the assignment of  a 10 
percent disability evaluation under the previously applicable 
version of Diagnostic Codes 7804-7805.  38 C.F.R. § 4.118 
(2000).

The appellant does not contend nor do the April 2003 VA 
examination records show that the appellant has any residuals 
of second or third degree burns, or that his scars are poorly 
nourished, with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7803 (2000).  In fact, as previously 
mentioned, the VA examination records show that his upper 
chest scar is well healed and asymptomatic at this time.  
Accordingly, an increased rating is also not warranted under 
the previously applicable versions of Diagnostic Codes 7801-
7803.  38 C.F.R. § 4.118 (2000).

With respect to the new criteria, Diagnostic Code 7805 
provides that scars, other are evaluated based upon 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118 (2004).  As previously discussed, the Board has 
thoroughly reviewed all of the evidence with respect to the 
severity of the appellant's service-connected basal cell 
carcinoma excision, upper chest to include, service medical 
and personnel records, Board hearing transcript, VA 
examination records, and the appellant's own contentions.  
For example, the appellant contends that, although not 
painful, his upper chest scar requires him to wear sunscreen, 
periodically scratch, and not play golf or go to the beach 
because his sunscreen wears off.  However, in the absence of 
any limitation of function findings, the appellant is not 
entitled to an initial rating greater than 0 percent for his 
service-connected basal cell carcinoma excision, upper chest.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2004).

The Board has also specifically considered whether an initial 
rating greater than 0 percent for service-connected basal 
cell carcinoma excision, upper chest is warranted under 
Diagnostic Codes 7801-7804.  38 C.F.R. § 4.118 (2004).  
However, the appellant does not contend nor do the April 2003 
VA examination records show that the appellant's upper chest 
scar is deep, in excess of 6 square inches (39 sq. cm.), 
unstable, or painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7804 (2004).  As noted, the appellant 
testified that his upper chest scar is not painful, and the 
April 2003 VA examination records show that his upper chest 
scar is "asymptomatic at this time".  As such, an initial 
rating greater than 0 percent for service-connected basal 
cell carcinoma excision, upper chest is not warranted under 
Diagnostic Codes 7801-7804.  38 C.F.R. § 4.118 (2004).

The objective evidence shows that an initial rating greater 
than 0 percent is not warranted and there exists no 
reasonable doubt that could be resolved in favor of the 
appellant.  38 C.F.R. § 4.3 (2004).


ORDER

Service connection for back disability is denied.

A rating greater than 0 percent for service-connected basal 
cell carcinoma excision, upper chest is denied.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



